DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 24, 2022 has been entered.  Claims 10-14 and 16-26 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Haaf, EP 2302149, in view of Bowerman, US 3596958.
Regarding claim 10, Haaf teaches an electromechanical lock comprising:
an electronic circuit [0010] configured to read data from an external source and match the data against a predetermined criterion [0010] (Paragraph numbers, indicated by [ ], are from the previously attached machine translation); 
an actuator (5) comprising a permanent magnet arrangement (7, 18) movable from a locked position to an open position [0006] by electric power [0010]; and 
an access control mechanism (3) configured to be rotatable by a user [0008]; 
wherein in the locked position, the permanent magnet arrangement is configured and positioned to create and direct a near magnetic field to block the access control mechanism from rotating (Fig 21), and simultaneously the permanent magnet arrangement is configured and positioned to create and attenuate a range and a magnitude of the near magnetic field towards a far magnetic break-in field originating from outside of the electromechanical lock [0005; 0012; 0032], whereas 
in the open position (Fig 20), the permanent magnet arrangement is configured and positioned to create and direct a reversed near magnetic field to release the access control mechanism to rotate (see reversed polarity magnetic poles of 7, 18 between Fig 21 and Fig 20), and simultaneously the permanent magnet arrangement is configured and positioned to create and attenuate a range and a magnitude of the reversed near magnetic field towards the far magnetic break-in field [0032], 
wherein the access control mechanism comprises one or more movable magnetic pins (12) configured and positioned to block the access control mechanism from rotating when affected by the near magnetic field (Fig 21), or to release the access control mechanism to rotate when affected by the reversed near magnetic field (Fig 20); 
wherein the one or more movable magnetic pins comprise a main permanent magnet (12) configured and positioned to interact with the permanent magnet arrangement, and an auxiliary permanent magnet (18) configured and positioned to attenuate a magnetic field of the main permanent magnet (7) towards the far magnetic break-in field [0005; 0012; 0032]. 
Haaf does not teach wherein the permanent magnet arrangement comprises a first axis between poles, and the magnetic pin comprises a second axis between poles, and the first axis is transversely against the second axis both in the locked position and in the open position.
Bowerman teaches wherein the permanent magnet arrangement (28) comprises a first axis between poles (left to right as depicted in Fig 2), and the magnetic pin (20) comprises a second axis between poles (up and down as depicted in Fig 2), and the first axis is transversely against the second axis both in the locked position and in the open position (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haaf’s apparatus with Bowerman’s magnet orientation. Doing so would provide multiple magnet configurations resulting in increased design options to support design for manufacturing initiatives and sourcing limitations.
Regarding claim 11, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein: 
the permanent magnet arrangement comprises a first permanent magnet (Haaf, 7) and a second permanent magnet (Haaf, 18) configured and positioned side by side so that opposite poles of the first permanent magnet and the second permanent magnet are side by side (Haaf, Fig 20); 
wherein in the locked position (Haaf, Fig 21), the first permanent magnet is configured and positioned nearer to the access control mechanism than the second permanent magnet (Haaf, magnet 7 is nearer to motor 5 than magnet 18) so that the near magnetic field is directed to block the access control mechanism to rotate (Haaf, Fig 21), and simultaneously the second permanent magnet is configured and positioned to diminish the near magnetic field towards the far magnetic break-in field [Haaf, 0005; 0012; 0032], whereas 
in the open position (Haaf, Fig 20), the second permanent magnet is configured and positioned nearer to the access control mechanism than the first permanent magnet so that the reversed near magnetic field is directed to release the access control mechanism to rotate (Haaf, 7 is nearer to 5 than 18), and simultaneously the first permanent magnet is configured and positioned to diminish the reversed near magnetic field towards the far magnetic break-in field [Haaf, 0005; 0012; 0032].
Regarding claim 12, Haaf in view of Bowerman teaches the electromechanical lock of claim 11, comprising the first permanent magnet (Haaf, 7) and the second permanent magnet (Haaf, 18) as separate permanent magnets fixed to each other (Fig 20).
Regarding claim 13, Haaf in view of Bowerman teaches the electromechanical lock of claim 11, comprising a polymagnet (Haaf, 19) incorporating correlated patterns of magnets programmed to simultaneously attract and repel (Haaf, Fig 20) as the first permanent magnet (Haaf, 7) and the second permanent magnet (Haaf, 18)
Regarding claim 14, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein the permanent magnet arrangement (Haaf, 7, 18) comprises one or more additional permanent magnets positioned and configured, in the locked position (Haaf, Fig 21), to amplify the near magnetic field to block the access control mechanism to rotate, and/or to further attenuate the near magnetic field towards the far magnetic break-in field [Haaf, 0031], whereas in the open position (Haaf, Fig 20), to amplify the reversed near magnetic field to release the access control mechanism to rotate, and/or to further attenuate the reversed near magnetic field towards the far magnetic break-in field [Haaf, 0005; 0012; 0032].
Regarding claim 16, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein:
in the locked position (Haaf, Fig 21), the permanent magnet arrangement (Haaf, 7; 18) is configured and positioned to direct the near magnetic field to block the access control mechanism (Haaf, 3) to rotate with at least one of the following: the near magnetic field obstructs the rotation of the access control mechanism (Haaf, see magnetic repulson between 7,18 and 12, 12’in Fig 21 moving 23 to block), the near magnetic field decouples the rotation from the access control mechanism (Haaf does not teach this), and 
in the open position (Fig 20), the permanent magnet arrangement is configured and positioned to direct the reversed near magnetic field to release the access control mechanism to rotate with at least one of the following: the reversed near magnetic field permits the rotation of the access control mechanism (Haaf, see reversed polarity of 7, 18 between Fig 21 and Fig 20 withdrawing 23), the reversed near magnetic field couples the rotation with the access control mechanism (Haaf does not teach this).
Regarding claim 17, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein the actuator (Haaf, 5) also comprises a moving shaft (Haaf, unnumbered shaft protruding from 5; Fig 20; [0028]) coupled with the permanent magnet arrangement (Haaf, via 24, 25,10), and the moving shaft is configured to move the permanent magnet arrangement (Haaf, see movement of 7, 18 from Fig 20 to Fig 21) from the locked position (Haaf; Fig 21) to the open position (Haaf, Fig 20) by the electric power [0028].
Regarding claim 18, Haaf does not explicitly disclose a method in an electromechanical lock.  However, Haaf does disclose a method in an electromechanical lock, comprising: 
moving an actuator (5) from a locked position (Fig 21) to an open position (Fig 20) by electric power [0028]; 
in the locked position, creating and directing, by a permanent magnet arrangement (7; 18), a near magnetic field to block an access control mechanism from rotating (see repulsion between 7, 18 and 12, 12’; Fig 21), and simultaneously creating and attenuating, by the permanent magnet arrangement, a range and a magnitude of the near magnetic field towards a far magnetic break-in field originating from outside of the electromechanical lock [0005; 0012; 0032]; and 
in the open position (Fig 20), creating and directing, by the permanent magnet arrangement, a reversed near magnetic field to release the access control mechanism to rotate (see reversed polarity magnetic poles of 7, 18 between Fig 21 and Fig 20, and simultaneously creating and attenuating, by the permanent magnet arrangement, a range and a magnitude of the reversed near magnetic field towards the far magnetic break-in field [0005; 0012; 0032], 
wherein the access control mechanism comprises one or more movable magnetic pins (12) configured and positioned to block the access control mechanism to rotate when affected by the near magnetic field (Fig 21), or to release the access control mechanism to rotate when affected by the reversed near magnetic field (Fig 20), and
wherein the one or more movable magnetic pins comprise a main permanent magnet (12) configured and positioned to interact with the permanent magnet arrangement, and an auxiliary permanent magnet (18) configured and positioned to attenuate a magnetic field of the main permanent magnet (7) towards the far magnetic break-in field [0005; 0012; 0032]. 
Haaf does not disclose wherein the permanent magnet arrangement comprises a first axis between poles, and the magnetic pin comprises a second axis between poles, and the first axis is transversely against the second axis both in the locked position and in the open position.
Bowerman does disclose wherein the permanent magnet arrangement (28) comprises a first axis between poles (left to right as depicted in Fig 2), and the magnetic pin (12) comprises a second axis between poles (up and down as depicted in Fig 2), and the first axis is transversely against the second axis both in the locked position and in the open position (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haaf’s apparatus with Bowerman’s magnet orientation. Doing so would provide multiple magnet configurations resulting in increased design options to support design for manufacturing initiatives and sourcing limitations.
Regarding claim 19, Haaf in view of Bowerman discloses the method of claim 18, wherein: 
the permanent magnet arrangement comprises a first permanent magnet (Haaf, 7) and a second permanent magnet (Haaf, 18) configured and positioned side by side so that opposite poles of the first permanent magnet and the second permanent magnet are side by side (Haaf, Fig 20); 
wherein in the locked position (Haaf, Fig 21), the first permanent magnet is configured and positioned nearer to the access control mechanism than the second permanent magnet (Haaf, magnet 7 is nearer to motor 5 than magnet 18) so that the near magnetic field is directed to block the access control mechanism to rotate (Haaf, Fig 21), and simultaneously the second permanent magnet is configured and positioned to diminish the near magnetic field towards the far magnetic break-in field [Haaf, 0005; 0012; 0032], whereas 
in the open position (Haaf, Fig 20), the second permanent magnet is configured and positioned nearer to the access control mechanism than the first permanent magnet so that the reversed near magnetic field is directed to release the access control mechanism to rotate (Haaf, 7 is nearer to 5 than 18), and simultaneously the first permanent magnet is configured and positioned to diminish the reversed near magnetic field towards the far magnetic break-in field [Haaf, 0005; 0012; 0032].
Regarding claim 20, Haaf in view of Bowerman discloses the method of claim 19, wherein the first permanent magnet (Haaf, 7) and the second permanent magnet (Haaf, 18) are separate permanent magnets fixed to each other (Fig 20).
Regarding claim 21, Haaf in view of Bowerman discloses the method of claim 19, wherein a polymagnet (Haaf, 19) incorporating correlated patterns of magnets programmed to simultaneously attract and repel (Haaf, Fig 20) as the first permanent magnet (Haaf, 7) and the second permanent magnet (Haaf, 18)
Regarding claim 22, Haaf in view of Bowerman discloses the method of claim 18, wherein the permanent magnet arrangement (Haaf, 7, 18) comprises one or more additional permanent magnets positioned and configured, in the locked position (Haaf, Fig 21), to amplify the near magnetic field to block the access control mechanism to rotate, and/or to further attenuate the near magnetic field towards the far magnetic break-in field [Haaf, 0031], whereas in the open position (Haaf, Fig 20), to amplify the reversed near magnetic field to release the access control mechanism to rotate, and/or to further attenuate the reversed near magnetic field towards the far magnetic break-in field [Haaf, 0005; 0012; 0032].
Regarding claim 23, Haaf in view of Bowerman discloses the method of claim 18, wherein:
in the locked position (Haaf, Fig 21), the permanent magnet arrangement (Haaf, 7; 18) is configured and positioned to direct the near magnetic field to block the access control mechanism (Haaf, 3) to rotate with at least one of the following: the near magnetic field obstructs the rotation of the access control mechanism (Haaf, see magnetic repulson between 7,18 and 12, 12’in Fig 21 moving 23 to block), the near magnetic field decouples the rotation from the access control mechanism (Haaf does not teach this), and
in the open position (Fig 20), the permanent magnet arrangement is configured and positioned to direct the reversed near magnetic field to release the access control mechanism to rotate with at least one of the following: the reversed near magnetic field permits the rotation of the access control mechanism (Haaf, see reversed polarity of 7, 18 between Fig 21 and Fig 20 withdrawing 23), the reversed near magnetic field couples the rotation with the access control mechanism (Haaf does not teach this).
Regarding claim 24, Haaf in view of Bowerman discloses the method of claim 18, wherein the actuator (Haaf, 5) also comprises a moving shaft (Haaf, unnumbered shaft protruding from 5; Fig 20; [0028]) coupled with the permanent magnet arrangement (Haaf, via 24, 25,19), and the moving shaft is configured to move the permanent magnet arrangement (Haaf, see movement of 7, 18 from Fig 20 to Fig 21) from the locked position (Haaf; Fig 21) to the open position (Haaf, Fig 20) by the electric power [0028].
Regarding claim 25, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein the auxiliary permanent magnet (18) is positioned on top of the main permanent magnet (7; viewing from left [top] to right [bottom] along the longitudinal axis of 3 in Figs 19 and 20, 18 is on top of 7) so that similar poles. North and North, or South and South, of the auxiliary permanent magnet and the main permanent magnet are next to each other in the one or more movable magnetic pins (Fig 20; in a line generally along the axis of 3 in Figs 19 and 20, the north pole of 18 is next to the north pole of 7 and the south pole of 18 is next to the south pole of 7).
Regarding claim 26, Haaf in view of Bowerman discloses the method of claim 18, wherein the auxiliary permanent magnet (18) is positioned on top of the main permanent magnet (7; viewing from left [top] to right [bottom] along the longitudinal axis of 3 in Figs 19 and 20, 18 is on top of 7) so that similar poles, North and North, or South and South, of the auxiliary permanent magnet and the main permanent magnet are next to each other in the one or more movable magnetic pins (Fig 20; in a line generally along the axis of 3 in Figs 19 and 20, the north pole of 18 is next to the north pole of 7 and the south pole of 18 is next to the south pole of 7).
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s arguments 8-10 regarding the prior art not teaching an “auxiliary permanent magnet configured and positioned to attenuate a magnetic field of the main permanent magnet towards the far magnetic break-in field”, the Examiner respectfully disagrees.  Haaf explicitly details in paragraphs 0005, 0012, and 0032, how a compensation magnetic field is built between the magnets of the permanent magnet arrangement which shield external magnetic fields preventing any influence.  In paragraph 0032, Haaf further discusses how the permanent magnet arrangement and magnetic pins are arranged in such a way, in the active position, to generate a magnetic quadrupole field to shield external magnetic fields.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675